DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 24 have been entered into the record.
Response to Amendment
The amendments to Figure 6 and the specification overcome the drawing objections from the previous office action (11/13/2020).  The drawing objections from the previous office action are withdrawn.  The only pending drawing objection is recited below in this office action.
The amendments to the specification overcome the specification objections from the previous office action (11/13/2020).  The specification objections are withdrawn.
The amendments to the claims overcome some of the 35 U.S.C. 112(b) rejections from the previous office action (11/13/2020).  The amendments have also caused new 35 U.S.C. 112(b) rejections and new claim objections.  The only pending claim objections and 35 U.S.C. 112(b) rejections are recited below in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to because in Figure 6, the "NO" after block 625 should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The amended claims include reference characters which are not enclosed within parentheses, these reference characters are interpreted as aiding in the understanding of the claim limitations.  The characters are not explicitly recited in the drawing.  The reference characters are a necessary part in defining the claim so that they are not indefinite or an objection.  
Claims 1, 9 and 17 are objected to because of the following informalities:  In lines 13, 14 and 15 respectively, “through CPi,j” is recited.  The claim language should be “through candidate point CPi,j” to be in agreement with the rest of the claim language.  Appropriate correction is required.
Claims 6, 14 and 22 are objected to because of the following informalities:  In line 4 of each claim, “a following sample point” is recited.  The newly amended independent claims recite “subsequent sample point” (claims 1, 9 and 17).  The claim language should match as a change to, “a following sample point” to “the subsequent sample point”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 (line 15), claim 9 (line 16), and claim 17 (line 17), “a threshold value” is recited as related to a steering angle.  The specification does not recite “a threshold” associated with the steering angle, but instead recites a “maximum value” for the steering angle.  The only reference to a threshold in the specification is related to the inertial value.  The examiner interprets the “threshold value” of claims 1, 9 and 17 as “a 
Claims 1, 9 and 17 each recite “a candidate point” (3rd to last lines in each claim), while earlier in each claim candidate points are recited to preceding, the middle and subsequent candidate points.  There are also no reference characters recited with this candidate point to identify the candidate points (as in the new amendments).  It is also unclear if this is supposed to be for each candidate point, or for all candidate points.  The examiner assumes it should be “the candidate point CPi,j” for continued examination.
Claims 3, 11 and 19 each recite “a candidate point of a preceding sample point” in line 2 of each claim, while the associated independent claim recites “each candidate point of a preceding sample point”.  It is unclear if this is a new candidate point or the same candidate point.  It is also unclear if this is a new preceding sample point or the same preceding sample point.  The examiner assumes the claim language should be “each candidate point of the preceding sample point” for continued examination.
Claims 3, 11 and 19 each recite “a candidate point of a subsequent sample point” in line 4 of each claim, while the associated independent claim recites “each candidate point of a subsequent sample point”.  It is unclear if this is a new candidate point or the same candidate point.  It is also unclear if this is a new subsequent sample point or the same subsequent sample point.  The examiner assumes the claim language should be “each candidate point of the subsequent sample point” for continued examination.
Claims 3, 11 and 19 each recite “a path formed by V1 and V2” in line 6 of each claim, while earlier each claim also recites “a path formed by V1 and V2” (lines 5 and 6 of each claim).  It is unclear if this is a new path or the same path.  The examiner assumes it is the same path for continued examination.
Claims 6, 14 and 22 each recite “a preceding sample point”, “a sample point” and “a following sample point”, while the respective independent claims also recite “a preceding sample point”, “a sample point” and “a following sample point”.  It is unclear if these are new sample points or the same sample points.  The examiner assumes the claim language should be “the preceding sample point”, “the sample point” and “the subsequent sample point” for continued examination.
Claims 7, 15 and 23 each recite “a steering angle” in line 7 of each claim, while the respective independent claims also recites “a steering angle”.  It is unclear if this is a new steering angle or the same steering angle.  The examiner assumes it is the same steering angle for continued examination.
Allowable Subject Matter
Claims 1 thru 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim amendments of 2/10/2021 (particularly the amended independent claims).  The closest prior art of record is Lee Patent Application Publication Number 2015/0353085 A1.  Lee discloses a system and method for providing path planning and .
In regards to claims 1, 9 and 17, Lee taken either individually or in combination with other prior art, fails to teach or render obvious a computer method and system of navigating an autonomous driving vehicle (ADV).  The method performing extracting point data representing a centerline of a lane from a high definition map.  The method further performing sampling the point data to obtain a plurality of points from the centerline of the lane of a first portion of a roadway to generate a plurality of sample points.  For each sample point in the plurality of sample points, generating a plurality of adjustment points associated with the sample point.  The adjustment points are in a region surrounding the sample point.  The sample point and the plurality of adjustment points comprise candidate points for the sample point.  The method further performing for each sample point, determining a path from each candidate point of a preceding sample point, through candidate point, to each candidate point of a subsequent sample point, and determining a required steering angle to navigate the path through candidate points.  The method further performing for each sample point, discarding .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662